Citation Nr: 1411188	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1979 to August 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied service connection for a right hip disability.

The Veteran provided testimony at a September 2008 decision review officer (DRO) hearing at the RO in Boise, Idaho.  The hearing transcript has been associated with the claims file.

The Veteran provided testimony at a March 2010 Board videoconference hearing at the RO in Boise, Idaho, before a Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the claims file.  The Veterans Law Judge who conducted the March 2010 Board hearing is no longer employed at the Board, and the Veteran was offered the opportunity for a new Board hearing.  In September 2012, the Board remanded the appeal for a new Board hearing based on the Veteran's request; however, the Veteran withdrew the request for a new hearing in April 2013.

The Board remanded the appeal for further development in July 2009, January 2011, September 2012, and October 2013.  The Veteran was afforded a Board videoconference hearing pursuant to a July 2009 remand, and, as noted above, the Board remanded the appeal for a new hearing in September 2012, but the Veteran withdrew his second hearing request.  The January 2011 Board remand directed additional development that included, in pertinent part, to provide Veterans Claims Assistance Act of 2000 (VCAA) notice of the evidence necessary to substantiate a claim of secondary service connection for the claimed right hip disability and a request for a VA examination to address the nature and etiology of the claimed right hip disability.  VCAA notice regarding establishing secondary service connection was provided to the Veteran in January 2011.  A VA examination was conducted in February 2011.  In October 2013, the Board remanded the issue of service connection for a right hip disability for an addendum opinion from the February 2011 VA examiner as to whether a right hip disability was aggravated by any service-connected disabilities.  An addendum opinion was obtained in November 2013, and as discussed below, the Board finds it, along with the February 2011 VA examination report, are thorough and adequate and in compliance with the Board's remand instructions.  Therefore, the Board finds there has been substantial compliance with the prior Board remand orders with regard to these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran has a current right hip disability of trochanteric bursitis and meralgia paresthetica.

2.  The Veteran experienced symptoms of right hip pain during service, but did not sustain a right hip injury in service.

3.  The Veteran's right hip disability first manifested many years after service separation, is not causally or etiologically related to active military service, and is not caused or permanently worsened by the service-connected left hip or bilateral knee disabilities.




CONCLUSION OF LAW

A right hip disability was not incurred in active service nor is it secondary to the service-connected left hip or bilateral knee disabilities.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in August 2007, prior to the initial adjudication in October 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The August 2007 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  While the August 2007 notice letter did not specifically inform the Veteran the criteria for establishing service connection on a secondary basis, any timing deficiencies were cured by the issuance of notice in January 2011 that specifically informed the Veteran about the information and evidence not of record that was necessary to substantiate a claim under the theory of secondary service connection.  The claim was again readjudicated in supplemental statements of the case issued in May 2012 and November 2013.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, a copy of the March 2010 Board hearing transcript, a copy of the September 2008 decision review officer (DRO) hearing transcript, and lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination in February 2011.  Pursuant to the October 2013 Board remand, an addendum opinion to the February 2011 VA examination was obtained in November 2013.  The VA examination report and addendum opinion have been associated with the claims file.  The Board finds the February 2011 VA examination report and November 2013 addendum opinion were thorough and adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing, and provided opinions with regard to the etiology of the Veteran's right hip disability, including an opinion as to whether the claimed right hip disability was caused or permanently worsened by the service-connected left hip or bilateral knee disabilities.  

In a November 2007 notice of disagreement and at the September 2008 DRO hearing, the Veteran has questioned the adequacy of an October 2007 VA examination to the extent that a normal hip examination and no arthritis was noted.  This VA examination was provided to assess the severity of the Veteran's service-connected bilateral knee and left hip disabilities and not to provide an etiological opinion with regard to the claimed right hip disorder.

The Veteran testified at a hearing before the Board in March 2010.  A transcript of the hearing is of record.  As noted above, the Veterans Law Judge who conducted the March 2010 Board hearing is no longer employed at the Board, and the Veteran was offered the opportunity for a new Board hearing.  In September 2012, the Board remanded the appeal for a new Board hearing based on the Veteran's request; however, the Veteran withdrew the request for a new hearing in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting additional medical evidence and relating the current disability to the events that happened in service or to the other service-connected disabilities.  The Veterans Law Judge inquired as to the onset and nature of the Veteran's disabilities.  

The Veteran and his spouse both presented evidence of symptoms of the current right hip disability, and proffered a theory of secondary service connection for the right hip.  Pursuant to the January 2011 and October 2013 Board remands, a VA medical opinion and addendum opinion were obtained that address the theories of direct and secondary service connection and the Veteran and his representative were made aware of what was required for each of these theories through the January 2011 Board remand explaining direct and secondary service connection, the January 2011 VCAA notice letter, the May 2012 supplemental statement of the case, and the subsequent readjudications of the claim.  For these reasons, any failure to suggest the submission of overlooked or missing evidence at the Board hearing has been remedied by obtaining the subsequent VA examination opinion.  As the VA nexus opinions provided medical evidence on the element of nexus to service or to the service-connected disabilities, there no longer remains missing or overlooked evidence on this element of the service connection claim.  Readjudications of the claim have explained the significance of the medical opinion evidence to the Veteran.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), the subsequent readjudications have informed the Veteran of the importance of evidence of nexus to service, and a subsequent medical opinion has assured there is no missing or overlooked evidence on the nexus element; therefore, that the Board can adjudicate the claim based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for a Right Hip Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran has asserted that he has arthritis of the right hip; however, the Board finds, as discussed below, that the weight of the evidence is against a finding that the Veteran has right hip arthritis.  The Veteran has been diagnosed with right hip trochanteric bursitis and meralgia paresthetica.  Meralgia paresthetica is "a type of entrapment neuropathy caused by entrapment of the lateral femoral cutaneous nerve at the inguinal ligament, causing paresthesia, pain, and numbness in the outer surface of the thigh in the region supplied by the nerve."  Dorland's Illustrated Medical Dictionary, 1153 (31st ed., 2007).  Trochanteric bursitis is "inflammation of a trochanteric bursa with pain on the lateral part of the hip and thigh.  Id. at 269.  Neither of the conditions at issue, trochanteric bursitis or meralgia paresthetica, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to these non-chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1112 (West 2002).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R.                    § 3.159(a)(2).

As a lay person, the Veteran is competent to relate some symptoms that may be associated with arthritis, such as pain and joint stiffness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Arthritis is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is not shown to have such knowledge, training, or experience.  

Arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

An October 1989 VA treatment record indicated that AP pelvis and frogleg films showed no evidence of joint disease or degenerative changes of the hips.  A May 2002 private treatment record noted that an MRI conducted on the right hip looked very good with the MRI being completely normal.  A March 2003 private record notes that review of X-rays of the right hip also looked good.  A May 2005 private treatment record notes that the Veteran's hips "looked good" upon X-ray.  July and October 2007 VA treatment records note possible degenerative joint disease in the hips with no definitely diagnoses; however,  X-rays conducted at the February 2011 VA examination note no significant abnormality of the right hip with small traction spurs at the greater trochanter.  The February 2011 VA examination report notes that the Veteran's right hip was relatively normal upon examination.  Therefore, the Board finds the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to the claim for service connection for a right hip disability.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In a November 2007 notice of disagreement, the Veteran contended that he has arthritis in the right hip.  At a September 2008 DRO hearing, the Veteran testified that his right hip will start bothering him because it is trying to balance the weight load.  In an April 2009 written statement, through his representative, the Veteran contended that the issues with the right hip are a result of trying to balance the load while compensating for the left hip and bilateral knee problems.  At a March 2010 Board hearing, the Veteran testified that, due to the change in his gait, his hips have been bothering him for a long time and, as time goes on, the pain seems to increase in severity and frequency.  The Veteran's representative asserted that, as a result of the left knee problems, the Veteran had to overcompensate and now has problems in other areas, including the right hip.  The Veteran asserted that the right hip disability is a result of favoring the right hip because of the service-connected disabilities when trying to walk or function. 

In a September 2013 informal hearing presentation, through his representative, the Veteran contended the right hip disability is directly related to his service-connected bilateral knee and left thigh disabilities, indicating that he used a walker at all times.  In September 2013 and January 2014 informal hearing presentations, through his representative, the Veteran contended that the right hip disability is directly related to the service-connected bilateral knee, left hip, and left thigh disabilities.  The Veteran contended that it was plausible that the bilateral knee disability and traumatic arthritis of the left hip could cause right hip problems based on his favoring the less painful right side.

First, the evidence of record demonstrates that the Veteran has current right hip disabilities of trochanteric bursitis and meralgia paresthetica.  An October 1989 VA treatment record notes that the Veteran reported continued and increased right hip pain and assessed greater trochanteric bursitis.  A January 1993 CT report with regard to the lumbosacral spine notes a history of low back pain and right leg numbness.  June 1993 private treatment record note that the Veteran reported right upper thigh numbness, followed by a burning and tingling sensation, and that the Veteran reported hypoesthesia of the right anterolateral thigh.  A July 1998 private treatment record notes a history of pain in the right leg, especially in the right lateral aspect of the thigh and assessed right leg meralgia paresthetica.  A February 2005 private treatment record notes that the Veteran had a significant trochanteric bursitis of the hips.  A March 2006 private treatment record notes a diagnosis of meralgia paresthetica of the right hip.  April and June 2006 private treatment records note that the Veteran reported a significant amount of pain in the hips.  A March 2007 VA treatment record indicates some component of trochanteric bursitis with radiation and possibly meralgia paresthetica of the hips. 

Next, the evidence of record demonstrates that the Veteran experienced in-service right hip symptoms on one occasion, but did not sustain an actual injury of the right hip.  A November 1980 service treatment record notes that the Veteran complained of pain in the right side of the hip for two days.  The treatment record notes slight swelling on the right side of the hip with tenderness and assessed sacroiliac joint pain.  In-service symptoms of a disorder, even an in-service injury, does not mandate that service connection be granted.  Rather the in-service injury must be shown to have caused the current right hip disability.  Given the above, the remaining question is whether there is evidence of a link between the current symptoms and service.  The Board finds that the weight of the competent evidence demonstrates that the current right hip disability is not related to active duty service.

Beyond the single notation of right hip pain and swelling, service treatment records do not reflect any complaint, treatment, or diagnosis of a right hip disorder, or otherwise reflect a reported history or findings of right hip injury.  The Veteran has not attested to the presence of symptoms of a right hip disability in service on more than one occasion, or that he experienced right hip disorder symptoms shortly after service separation, and the record contains no competent evidence indicating a link between the currently diagnosed right hip disability and service.  Rather, the Board finds that the weight of the evidence is against a link between the currently diagnosed right hip disability and service.

A March 1991 VA treatment record notes that the Veteran reported multiple complaints including shooting pain down both legs and down the lateral aspect of the thighs.  The VA treatment record noted that these symptoms are referable to the spine in general.  A March 2001 private emergency department report indicates that the Veteran had a right hip contusion following a (post-service) motor vehicle accident.  A February 2002 private treatment record notes that the Veteran reported problems coming out of his back and into his hips primarily to the right side.  A January 2005 private treatment record notes that the Veteran gets some trochanteric bursitis in his hips from sleeping on his bed.  A February 2005 private treatment record notes that the Veteran has a significant trochanteric bursitis of the hips and that, after being placed on an egg crate mattress, the Veteran reported that this made a lot of difference for him.  A March 2006 private medical report notes that the Veteran has had "bad hips" since 1999, which reflects a history of post-service onset.  A November 2006 VA treatment record notes that the Veteran reported severe lower back pain with bilateral lower extremity radicular symptoms to the level of knees.  

Some of these treatment records link several of the Veteran's complaints of right hip pain to a non-service-connected back disability (service connection was denied in September 2003), while others link instances of right hip pain to a post-service motor vehicle accident or sleeping in bed.  None of these treatment records even suggest that the Veteran's right hip disability is related to active service.    

Further, in February 2011, the Veteran underwent a VA examination that resulted in a VA examiner's opinion that the right hip disorder was not related to the service-connected disabilities.  The Veteran contended at the examination that the right hip has become arthritic due to load sharing from the other joints.  In support of the opinion, the VA examiner reasoned that the right hip was relatively normal upon physical examination, that the X-ray was normal, there was no direct injury to the right hip related to service activities, and that the major stress to the right hip, notwithstanding arthrosis of the knees and complaints of left hip/thigh problems, was (non-service-connected) obesity and deconditioning.  A reasonable inference from the opinion rendered is that the VA examiner also opined that the current right hip disorder was not related to service.  Such necessary inference is derived from the VA examiner's conclusions that there was no injury of the right hip in service (to which the current right hip disorder could be related), and that the likely causes of right hip disorder were non-service-connected (post-service) obesity and deconditioning.  

In a November 2013 addendum opinion, the VA examiner further opined that he found no evidence of a per se right hip injury having occurred in service, and there were no significant right hip problems during service; rather, the in-service visit for right hip pain was a minor visit for tenderness that was not over the hip joint.  As noted above, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  The VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the right hip disorder and had sufficient facts and data on which to base the conclusion, including identification of the more likely non-service-related etiologies of the current right hip disorder.  The VA examination opinion stated the bases supporting the opinion that the Veteran's right hip disability was not related to active service.  The Board finds the February 2011 November 2013 VA opinions to be highly probative.  

In support of his claim, in the January 2014 informal hearing presentation, the representative submitted an article entitled "Diseases & Conditions: Trochanteric Bursitis."  The article provides general information about diagnosis, symptoms, causes, treatment, and prevention of trochanteric bursitis.  In the January 2014 information hearing presentation, with respect to this article, the Veteran's representative stated that pain of trochanteric bursitis can be felt in the area of the hip right over the bump that forms the greater trochanter and eventually the pain may radiate down the outside of the thigh.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The article submitted by the Veteran provides general information regarding trochanteric bursitis but does not tend to relate the Veteran's claimed right hip disability to service.

Moreover, the record is negative for even contentions that the Veteran's right hip disability is linked to his service by any means other than through the service-connected bilateral knee and left hip disabilities.  As discussed in detail below, the Board has concluded that the Veteran's right hip disability was not caused or permanently worsened by the service-connected bilateral knee and left hip disabilities.  For these reasons, the Board finds the weight of the lay and medical evidence is against a finding that the Veteran's right hip disability was caused by or otherwise began during active service.

Turing to the theory of service connection for a right hip disability as secondary to the service-connected bilateral knee and left hip disabilities (see 38 C.F.R. § 3.310), after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed right hip disability was not caused or permanently worsened (aggravated) by the service-connected bilateral knee and left hip disabilities.  

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as right hip trochanteric bursitis and meralgia paresthetica.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current right hip disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between his service-connected bilateral knee and left hip disabilities and his non-service connected right hip disability, as the complex relationship between an orthopedic disability in the right knee to other orthopedic disabilities in different, remote anatomical locations of the bilateral knees or left hip is not susceptible to lay observation.  

In an August 2007 letter, Dr. J.P. notes that the Veteran compensates for the problems of the left knee with the other knee and also the hips and feet.  Dr. J.P. notes that, with the compensation of the other joints, X-rays show relatively good joint architecture, but there are some degenerative changes beginning in the service-connected knee joint, and that the Veteran was experiencing normal degenerative changes throughout his body.  Dr. J.P. wrote that the (non-specific) "problems" the Veteran was having with his other knee, feet, and hips were "mildly related" to either compensation because of the left knee or to the general arthritic process affecting the Veteran's multiple joints; the statement is ambiguous and unclear regarding both what hip disorder symptoms were identified and to what there may be a mild relationship.  Dr. J.P. stated that the Veteran "may have" problems with his other knee and hips, impliedly in the future.  As such, this statement does not even constitute a statement of past or current nexus.  Considering both the language ("may be" a "mild" relationship) and context (potentially in the future; undefined hip disability), the Board finds that Dr. J.P.'s August 2007 statement that there "may be" an undefined relationship between the left knee disability and hip complaints is speculative, and suggests a mere possibility, but not probability, of relationship between the current right hip disability and the Veteran's service-connected bilateral knee and left hip disabilities.  See 38 C.F.R. § 3.102 (decisions of service connection are not to be based on pure speculation or remote possibility); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

Further, the January 2011 VA examiner opined that the right hip complaints of pain and dysfunction are not caused by or a result of the service-connected left thigh/hip and bilateral knee disabilities.  The VA examiner reasoned that there was no direct injury to the right hip related to service activities, the right hip examination was relatively normal, X-rays were normal, and the major stress to the right hip, notwithstanding arthrosis of the knees and complaints of left hip/thigh pain, is (non-service-related, post-service) obesity and deconditioning.  In the November 2013 addendum opinion, the VA examiner further opined that there were no effects of any service-connected disability causing a right hip condition, either by causation or aggravation.  The VA examiner noted that, while it is general lay reasoning that one side effects the other, that is not his personal experience from treating and evaluating patients since 1965, nor is it that of associated doctors, literature, courses, and conferences that instead decry the general claims of this left hip or knees as a reason for lateral degeneration of the contralateral hip.  The VA examiner opined that there was no relationship between the Veteran's complaints of a right hip condition either being caused by or aggravated by the service-connected left hip, bilateral knees, or other conditions.  The Board finds the February 2011 and November 2013 opinions probative evidence that the Veteran's right hip disability was not caused or permanently worsened (aggravated) by the service-connected bilateral knee and left hip disabilities.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts and factual assumptions and data on which to base the conclusions.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's right hip disability was not incurred in or otherwise caused by active service nor is it secondary to the service-connected bilateral knee or left hip disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hip disability, to include as secondary to service-connected disabilities, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


